DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 June 2021 have been considered.  While it appears Fig. 6A and the arrows in Fig. 6B of Catlin clearly show a foldable wing-shaped spar, admittedly, the written description of Catlin is missing numerals and does not go into nearly as much detail as it should.  Thus, the examiner found a new reference, Meason et al., with priority dating back to 2016, to teach the foldable wing-shaped spar.
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: Line 4 appears to have incorrectly struck out “a” in “a rotatable spar tip turbine”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duke (US 2014/0308111), in view of Meason et al. (“Meason”; US 2020/0088157) and Kuehnle (US 2007/0241566).
Regarding claim 1: Duke discloses a hydrokinetic energy device comprising: 
a main body (200) comprising at least one wing-shaped spar (220) mounted upon a rotating central hub (at 200); and 
a rotatable spar tip turbine (230) mounted at or near an end of the at least one wing- shaped spar (as shown in Fig. 2), the at least one wing-shaped spar driving the rotatable spar tip turbine through water (shown by ‘C’), the rotatable spar tip turbine including a direct drive generator (paragraph 0003 – direct drive generators are known well in the art) that transfers power from the rotating rotatable spar tip turbine to the central hub (paragraph 0017). 
Duke does not explicitly disclose at least one foldable wing-shaped spar and the voltage is stepped up and amperage is reduced.
However, Meason discloses at least one foldable wing-shaped spar (paragraph 0075, Fig. 7(a) and 7(b).
And, Kuehnle discloses the voltage is stepped up and amperage is reduced (via transformer in hub 76, Fig. 13, paragraph 0060).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the spar of Duke to be foldable, 
Regarding claim 2: Duke discloses the main body further comprises: 
a tether (100); 
a front nacelle (not labelled, show in Fig. 2); 
a sealing system (inherent as it’s underwater); and 
a front casing (inherent as it’s underwater, Fig. 2).
Duke does not explicitly disclose a braking system to slow the rotatable spar tip turbine when brought to a water surface and to prevent over-speed during times when power output is too high.
However, Kuehnle discloses a turbine with a braking system (39, Fig. 2) to slow the rotatable spar tip turbine when brought to a water surface and to prevent over-speed during times when power output is too high (this is an intended use as the braking system of Kuehnle is fully capable of doing this).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbine of Duke to include the brake system of Kuehnle in order to better control the turbine.
Regarding claim 3: Duke discloses the tether is configured for mooring (via 100) and housing an electrical cable (60).
Regarding claim 4: Duke discloses the main body further comprises: a rear casing (inherent as it’s underwater, Fig. 4); 
a bearing (inherent as it rotates); and 

Regarding claim 5: Duke discloses the rotatable spar tip turbine comprises: 
a rear nacelle (shown in Fig. 4); 
a sealing system (inherent as it’s underwater); 
a rear casing (inherent as it’s underwater); 
a three-bladed propeller (as shown in Fig. 4); 
a front casing (inherent as it’s underwater); 
a bearing (inherent as the propeller rotates); and 
a front nacelle (as shown in Fig. 4).
Regarding claim 8: Duke discloses a hydrokinetic energy device comprising: 
a main body (200) comprising: 
at least one wing-shaped spar (220) mounted upon a rotating central hub (at 200); 
a tether (100); 
a front nacelle (shown in Fig. 2); 
a sealing system (inherent as it’s underwater); 
a front casing (inherent as it’s underwater); 
a rear casing (inherent as it’s underwater); 
a bearing (inherent as it rotates); and 
a rear nacelle (as shown in Fig. 2); and 
a rotatable spar tip turbine (230) mounted at or near an end of the at least one wing-shaped spar, the rotatable spar tip turbine comprising: 

a rear nacelle (shown in Fig. 4); 
a sealing system (inherent as it’s underwater); 
a rear casing (inherent as it’s underwater); 
a three-bladed propeller (as shown in Fig. 4); 
a front casing (inherent as it’s underwater); 
a bearing (inherent as the propeller rotates); and 
a front nacelle (as shown in Fig. 4).
Duke does not explicitly disclose at least one foldable wing-shaped spar and the voltage is stepped up and amperage is reduced and a braking system to slow the rotatable spar tip turbine when brought to a water surface and to prevent over-speed during times when power output is too high. 
However, Meason discloses at least one foldable wing-shaped spar (paragraph 0075, Fig. 7(a) and 7(b).
And, Kuehnle discloses the voltage is stepped up and amperage is reduced (via transformer in hub 76, Fig. 13, paragraph 0060) and a turbine with a braking system (39, Fig. 2) to slow the rotatable spar tip turbine when brought to a water surface and to prevent over-speed during times when power output is too high (this is an intended use as the braking system of Kuehnle is fully capable of doing this).



Regarding claim 9: Duke discloses the tether is configured for mooring (via 100) and housing an electrical cable (60).
Regarding claim 12: Duke discloses a method comprising: 
providing a hydrokinetic energy device, the hydrokinetic energy device comprising a main body (200) having a tether (100) and at least one main wing-shaped spar (220) mounted upon a rotating central hub (at 200), and a rotatable spar tip turbine mounted at or near an end of the main wing-shaped spar, the at least one main wing-shaped spar driving the rotatable spar tip turbine through water, the rotatable spar tip turbine including a direct-drive generator (paragraph 0003) and power conversion system that transfers power from the rotating rotatable spar tip turbine to the central hub (paragraph 0017).
attaching an anchor (40) to the tether; 
dropping the anchor into a body of water (10); and 
floating the tether in a water column with a buoy.
Duke does not explicitly disclose at least one foldable wing-shaped spar and the voltage is stepped up and amperage is reduced and a breaking system to slow the 
However, Meason discloses at least one foldable wing-shaped spar (paragraph 0075, Fig. 7(a) and 7(b).
And, Kuehnle discloses the voltage is stepped up and amperage is reduced (via transformer in hub 76, Fig. 13, paragraph 0060), and
a braking system (39, Fig. 2) to slow the rotatable spar tip turbine when brought to a water surface and to prevent over-speed during times when power output is too high (this is an intended use as the braking system of Kuehnle is fully capable of doing this).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the spar of Duke to be foldable, as disclosed by Meason, in order to protect it in adverse weather (paragraph 0213) and to modify the hub of Duke to include the transformer of Kuehnle in order to control the output voltage and to modify all of the turbines of Duke to include the brake system of Kuehnle in order to better control the turbine.
Regarding claim 13: Duke discloses the tether comprises a single electromechanical cable for load bearing and power/data transmission (paragraph 0014 – both load bearing and power transmission).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duke, Meason, and Kuehnle as applied to claims 1, 8, and 12 above, and further in view of Catlin (US 2009/0230686).
Regarding claim 6: Duke discloses a wing shaped spar, but does not explicitly disclose the wing-shaped spar is constructed from a composite material.
However Catlin discloses the spar is constructed from a composite material (paragraph 0130).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the spars of Duke to be a composite material, as disclosed by Catlin, in order reduce weight (paragraph 0130).
Regarding claim 10: Duke discloses a wing shaped spar, but does not explicitly disclose the wing-shaped spar is constructed from a composite material.
However Catlin discloses the spar is constructed from a composite material (paragraph 0130).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the spars of Duke to be a composite material, as disclosed by Catlin, in order reduce weight (paragraph 0130).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Duke, in view of Meason, Kuehnle and Hawthorne (US 2016/0138554).
Regarding claim 19: Duke discloses a method comprising: 
providing a hydrokinetic energy device, the hydrokinetic energy device comprising a main body (200) having a tether (100) and at least one main wing-shaped spar (220) mounted upon a rotating central hub (at 200), and a rotatable spar tip turbine mounted at or near an end of the main wing-shaped spar, the at least one main wing-shaped spar driving the rotatable spar tip turbine through water, the rotatable spar tip turbine including a direct-drive generator (paragraph 0003) and power conversion 
Duke does not explicitly disclose at least one foldable wing-shaped spar, the voltage is stepped up and amperage is reduced and providing an unmanned underwater vehicle; linking the hydrokinetic energy device to the unmanned underwater vehicle; and deploying the hydrokinetic energy device.
However, Meason discloses at least one foldable wing-shaped spar (paragraph 0075, Fig. 7(a) and 7(b).
And, Kuehnle discloses the voltage is stepped up and amperage is reduced (via transformer in hub 76, Fig. 13, paragraph 0060).
And Hawthorne discloses providing an unmanned underwater vehicle (21, Fig. 2b); 
linking the hydrokinetic energy device to the unmanned underwater vehicle (via 6); and 
deploying the hydrokinetic energy device (as shown in Fig. 2a-d).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the spar of Duke to be foldable, as disclosed by Meason, in order to protect it in adverse weather (paragraph 0213) and to modify the hub of Duke to include the transformer of Kuehnle in order to control the output voltage and to include the brake system of Kuehnle in order to better control the turbine, and to modify the energy device of Duke to be deployed, as disclosed by Hawthorne, in order effectively use the device. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duke, Meason, and Hawthorne as applied to claim 19 above, and further in view of Hine (US 2016/0027308).
Regarding claim 21:  Duke discloses the hydrokinetic energy device and Hawthorne discloses an unmanned underwater vehicle, but does not explicitly disclose the unmanned underwater vehicle comprises a surface communication pack to provide radio communication and coarse navigation capabilities.
However, Hine discloses the unmanned underwater vehicle comprises a surface communication pack to provide radio communication (paragraph 0012) and course navigation capabilities (paragraph 0047).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the energy device of Duke include navigation capabilities, as disclosed by Hines, in order make sure the device is deployed in the correct location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832